Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (US 2019/0232732) in view of Tyburski et al. (US 10,618,359) and Sakakibara (US 2016/0031269).
Regarding claims 1, 2, 4, 7, Kirby discloses that, a pneumatic tire comprising:
a plurality of sound absorbing members (Figs. 2 and 10, items 254, 256, 258 and 260) attached to the inner liner by an adhesive material 264 (related to claim 4) and arranged at a predetermined interval (as shown in Figs. 2 and 10).
However, Kirby does not disclose a film attached to an inner liner. In the same field of endeavor, noise reduction for pneumatic tire, Tyburski discloses that, as illustrated in Fig. 2, a separating layer 10 is arranged between the sealant 8 (related to claim 2) and the inner absorber 9 (col. 4, lines 41-42). The separating layer 10 is, for example, a film or an oil-soaked fabric (col. 4, lines 45-46). In order to reliably arrange the inner absorber 9 in an adhesive manner, the separating layer 10 can have openings 13 (i.e. holes) (not depicted here, cf. Fig. 3), 7) (col. 4, lines 50-54).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirby to incorporate the teachings of Tyburski to provide a film having openings attached to a sealant layer coated on the inner layer. Doing so would be possible to secure the plurality of sound absorbing members to the sealant layer, as recognized by Tyburski (col. 4, lines 38-58.
However, Kirby does not specifically disclose that the sound absorbing member is made of porous material. In the same field of endeavor, noise reduction for pneumatic tire, Sakakibara discloses that as illustrated in Fig. 9, a porous sound absorbing plate 5 is preferably stuck on a plate surface of the plate-like member 2 ([0056], lines 1-2).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirby to incorporate the teachings of Sakakibara to provide a porous sound absorbing member. Doing so would be possible to provide extra sound absorbing effect, as recognized by Sakakibara ([0056]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kirby et al. (US 2019/0232732), Tyburski et al. (US 10,618,359), and Sakakibara (US 2016/0031269) as applied to claim 2 above, further in view of Deng (CN 204877601, English translation provided).
Regarding claim 3, the combination does not disclose the plurality of porous sound absorbing members are formed by intersecting two pipes to be integrally formed. In the same field of endeavor, silencer, Deng discloses that, as illustrated in Figs. 1-2, the silencer standpipe .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kirby et al. (US 2019/0232732), Tyburski et al. (US 10,618,359), and Sakakibara (US 2016/0031269) as applied to claim 2 above, further in view of Tanno (US 2008/0099116).
Regarding claims 5-6, the combination does not explicitly disclose that the plurality of porous sound absorbing members and the film are made of polypropylene material. In the same field of endeavor, noise reduction for pneumatic tire, Tanno discloses that, as illustrated in Figs. 1 and 3, an elastic band 6 is attached to the tire inner peripheral surface 1a annularly in the tire circumferential direction on the inner side of the tread portion 1 ([0024]). The elastic band is made of a resin. As the resin, polypropylene, … is preferable ([0037], lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Tanno to provide that the plurality of porous sound absorbing members and the film are made of polypropylene material. Doing so would be possible to effectively prevent the noise absorbing members from being damaged when the tire runs over a nail, as recognized by Tanno ([0037]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742